Title: From Thomas Jefferson to Willink, Van Staphorst & Hubbard, 11 May 1791
From: Jefferson, Thomas
To: Willink, Van Staphorst & Hubbard



Gentlemen
Philadelphia May. 11. 1791.

In my letter of Mar. 19. I inclosed you the Treasurer’s bill on you for ninety nine thousand current gilders, erroneously calling  them ninety thousand, and after specifying what calls were to be answered from them in the first instance, I mentioned that I would at a future day send further and final instructions for the application of the whole sum. This is destined to pay the salaries of Colo. Humphreys, Mr. Short, Mr. Carmichael and Mr. Dumas, the three former being allowed four thousand five hundred dollars a year, and Mr. Dumas the sum you have heretofore paid him; as also certain contingent expences for postage, couriers &c. defined to them either in general or occasional instructions. You will therefore be pleased to answer their draughts for their salaries and contingent expences, taking on ourselves the trust in their discretion as to the amount of their draughts for contingent expences. As they may at times be charged with special commissions from other departments for disbursements not to be made out of this fund, be pleased, in arranging the epochs and forms of their draughts, to desire that the draught when chargeable on this fund must express that it is to be paid ‘for the department of state.’ My separate responsibility for this fund forbids my permitting any disbursements to enter into the account which do not belong to it. I must beg the favor of you also to make up your account to the close of the last day of June this present year, into which no expences are to enter which preceded the 1st. day of July 1790. these being the dates of the appropriation of the law. I inclose you a duplicate of the treasurer’s bill for 99,000 gilders, and am with great esteem Gentlemen Your most obedient & most humble servt.

Th: Jefferson

